 1 Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
   MANNING LAW, APC
 2 20062 S.W. Birch St., Suite 200
 3 Newport Beach, CA 92660
   Office: (949) 200-8755
 4 DisabilityRights@manninglawoffice.com
 5
   Attorneys for Plaintiff
 6 ROSEMARY GARCIA
 7
 8                           UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF CALIFORNIA

10
11 ROSEMARY GARCIA, an individual,
                                            Case No.: 2:19-cv-00668-WBS-EFB
12             Plaintiff,
                                            PLAINTIFF’S REPLY TO
13 v.
                                            DEFENDANT'S OPPOSITION TO
14 MAMMOTH HOSPITALITY                      PLAINTIFF'S MOTION TO REMAND
15 MANAGEMENT, LLC, a Delaware
   limited liability company; and DOES
16 1-50 inclusive,
17
               Defendants.
18
19
20
21
22
23
24
25
26
27
           Plaintiff Rosemary Garcia (“Plaintiff”) respectfully submits her Reply to
28
     Defendant's Opposition to Plaintiff's Motion to Remand.


                                PLAINTIFF’S REPLY TO OPPOSITION
 1 I.     Plaintiff Does Not Seek Declaratory Relief as to the ADA Alone
 2        Defendant deliberately misreads Plaintiff's Complaint in order to argue that
 3 Plaintiff "explicitly seeks a declaration that Defendant violated the ADA" which, in
 4 turn, should confer federal-question jurisdiction. Opposition at p.4. However,
 5 removal remains “improper where a federal issue raised in a plaintiff’s complaint is
 6 merely collateral to a state law claim.” (Jackson v. Yoshinoya America Inc., No. CV
 7 12-08518 MMM EX, 2013 WL 865596, at *2 (C.D. Cal. Mar. 7, 2013) (emphasis in
 8 original) (citing 4A Charles A. Wright, Arthur R. Miller et al., Federal Practice and
 9 Procedure, § 3722 (4th ed. 2012))).
10        Plaintiff's request for declaratory relief is inexorably tied to Plaintiff's claims
11 for violations of the Unruh Act in that a violation of the ADA is necessarily a
12 violation of the Unruh Act. Cal. Civ. Code, § 51(f). Plaintiff's full prayer for
13 declaratory relief requests:
14        "A declaration that since March 15, 2012, defendant discriminated against
15        persons with mobility impairments by failing to ensure that Defendant's
16        reservations service offered through the Website allowed persons with
17        mobility impairments to independently identify accessible features of
18        Defendant's hotel and rooms and independently reserve accessible rooms in
19        the hotel, and that Defendant did not comply with the requirements of 28 CFR
20        § 36.302(e)(1) et seq. in violation of Title III of the ADA, 42 U.S.C. §§
21        12181, et seq., 28 CFR § 36.302(e)(1) et seq., and California's Unruh Act,
22        California Civil Code §§ 51-52[.]"
23        The fact that Plaintiff requests declaratory relief as to violations of the ADA
24 and the Unruh Act reflect nothing more than the state of the relevant Unruh Act
25 provisions as they currently exist. The mention of the ADA in the request does not
26 automatically confer federal question jurisdiction any more than it does for
27 Plaintiff's prayer for statutory damages. See infra.
28 //

                                                 1
                                  PLAINTIFF’S REPLY TO OPPOSITION
 1 II.    Both Wander and Pickern Support Plaintiff's Motion for Remand
 2        In its Opposition, Defendant argues that the Ninth Circuit case Wander v.
 3 Kaus, 304 F.3d 856 (9th Cir. 2002) should not apply to the instant case and that the
 4 Eastern District case Pickern v. Best W. Timber Cove Lodge Marina Resort, 194 F.
 5 Supp. 2d 1128 (E.D. Cal. 2002) actually concludes that a complaint seeking
 6 injunctive relief would give rise to federal-question jurisdiction and that that
 7 reasoning ought to apply here.
 8        In each of the foregoing, the courts made their holdings based on a plaintiff
 9 seeking solely damages, and no injunctive relief, pursuant to state law with claims
10 premised upon the defendants’ alleged violation of Title III of the Americans with
11 Disabilities Act. Here, Plaintiff seeks both injunctive relief and statutory damages
12 pursuant to the Unruh Act, while acknowledging that a violation of the ADA
13 constitutes a violation of the Unruh Act. Cal. Civ. Code § 51(f). Neither Wander nor
14 Pickern made the holding that a state law cause of action based on the ADA where
15 both statutory damages and injunctive relief are sought pursuant to state law implies
16 a federal question.
17        Nonetheless, both Wander and Pickern still support remand of this action to
18 the Superior Court. In Wander v. Kaus, 304 F.3d 856, 859 (9th Cir. 2002), aside
19 from the Ninth Circuit explicitly holding that a “[plaintiff]’s state law cause of
20 action claim does not “arise under federal law” even though it is premised on a
21 violation of federal law”, specifically cited Pickern as follows:
22        “As Judge Shubb pointed out, actions for damages under the DPA necessarily
23        involve issues outside the scope of Title III of the ADA: ‘Damages for
24        emotional distress ... require testimony regarding the effect of the defendant's
25        actions on the plaintiff’s mental and emotional health. Daily deterrence
26        damages ... require plaintiffs to prove that they were deterred on a particular
27        occasion from attempting to attend a place of public accommodation. This
28        inquiry involves as much an examination of the plaintiff’s mental state as it

                                               2
                                PLAINTIFF’S REPLY TO OPPOSITION
 1        does an examination of the extent of the alleged ADA violations. Thus, the
 2        question of damages becomes the tail that wags the dog of the ADA issues.’”
 3 (quoting Pickern, 194 F.Supp.2d at 1132 (emphasis added in Wander).
 4        Pickern’s quoted language that “the question of damages become the tail that
 5 wags to the dog of the ADA issues” is significant. Subsequent to both Pickern and
 6 Wander being decided, the California Legislature changed both the Unruh Act and
 7 the CDPA effective as of May 10, 2016 with respect to recovering statutory damages
 8 so that a plaintiff seeking such damages must now satisfy the “difficulty, discomfort,
 9 or embarrassment” requirement for a personal encounter with a violation as stated in
10 Civi Code section 55.56(c), or alternatively, that the plaintiff is seeking damages
11 under a “deterrence” theory under Civil Code section 55.56(d).
12        Here, Plaintiff alleges ongoing deterrence based on Defendant’s continued
13 violations of the Unruh Act throughout her complaint. (Cmpl. ¶¶ 24, 32, ). The key
14 point is that Pickern and Wander were both decided more than a decade before the
15 Legislature changed the requirements for obtaining statutory damages under the
16 Unruh Act and the CDPA, and made such requirements more difficult for plaintiffs
17 to satisfy. As such, at minimum, Plaintiff raises questions that are not relevant to the
18 ADA issues, but more reasonably, especially when concurrently considering
19 Plaintiff’s allegations regarding the lack of a nexus required between “business
20 establishments” and the services solely under the Unruh Act, Plaintiff’s complaint
21 presents issues of solely state law.
22        Similarly, Plaintiff's request for statutory damages pursuant to California Civil
23 Code § 52(a) does not only amount to $4,000 based on a violation of the ADA and
24 instead exceeds that amount based on the ongoing deterrence under the Unruh Act
25 she faces due to Defendant’s failure and refusal to ensure full and equal access.
26 Thus, in this instance, the question of damages, and the specific state law therefore,
27 becomes the tail that wags the dog of the ADA issues. Wander, 304 F.3d 860 (citing
28 Pickern, 194 F.Supp.2d at 1132).

                                               3
                                PLAINTIFF’S REPLY TO OPPOSITION
 1          Lastly, Defendant fails to acknowledge the explicit language from Wander
 2 supporting remand based on the two types of relief sought by Plaintiff – both
 3 injunctive relief and statutory damages: “Congress intended that there be no
 4 federal cause of action for damages for a violation of Title III of the ADA. To
 5 exercise federal-question jurisdiction in these circumstances would circumvent the
 6 intent of Congress.” Wander 304 F.3d at 857. Thus, the binding Ninth Circuit
 7 precedent, as well as the substantive state law upon which Plaintiff’s claims must be
 8 determined, support remand to the Superior Court.
 9 III.     Plaintiff's Complaint May Be Reasonably Construed as Pleading
10          Intentional Discrimination Under the Unruh Act
11          Defendant offers an incorrect and self-serving reading of Plaintiff’s complaint
12 when it attempts to argue Plaintiff made no allegations of intentional discrimination
13 under the Unruh Act. Rather, Plaintiff’s Complaint can and should be construed as
14 alleging intentional discrimination in paragraph 24: “Plaintiff has been, and in the
15 absence of an injunction will continue to be, injured by Defendant's policy and
16 practice of failing to make reasonable modifications to its reservations policies
17 practices and procedures..." (emphasis added). Complaint. Indeed, Plaintiff notes
18 that the hotel industry has been on notice of the Final Rule on Nondiscrimination on
19 the Basis of Disability by Public Accommodations, which includes the hotel
20 reservations requirement, since September 15, 2010. Complaint at ¶ 8. Therefore,
21 Defendant's ongoing practice and procedure of providing an inaccessible
22 reservations system despite being on notice of its legal obligation to do so
23 constitutes intentional discrimination.1
24          The case Thurston v. Toys R Us, Inc., 5:16−cv−02672−JAK-AGR at Dkt. 14,
25 pg. 4 (C.D. Cal., February 23, 2017) is illustrative:
26
27          1
              Plaintiff is willing, and should be permitted, to amend her complaint to clarify her
     intentional discrimination allegations should the Court determine it is necessary.
28

                                                       4
                                     PLAINTIFF’S REPLY TO OPPOSITION
 1        “A review of these allegations and a construction of the Unruh Act, shows that
 2        the Complaint seeks relief under two separate theories: (i) Defendant violated
 3        Cal. Civ. Code § 51(b), which provides that all persons within the jurisdiction
 4        of California are ‘entitled to the full and equal accommodations, advantages,
 5        facilities, privileges, or services in all business establishments of every kind
 6        whatsoever,” and (ii) Defendant violated Cal. Civ. Code § 51(f), which
 7        provides that an ADA violation is also a violation of the Unruh Act. There is
 8        no showing or suggestion that the relief Plaintiff has requested is
 9        unavailable under California law. Thus, the present claim is not based
10        solely on the ADA. ‘When a claim can be supported by alternative and
11        independent theories – one of which is a state law theory and one of
12        which is a federal law theory – federal question jurisdiction does not
13        attach because federal law is not a necessary element of the claim.’ Rains
14        v. Criterion Sys., Inc., 80 F.3d 339, 346 (9th Cir. 1996).”
15 Toys R Us, 5:16−cv−02672−JAK-AGR, Dkt. 14 at 4 (C.D. Cal., February 23, 2017)
16 (emphasis added) (Dkt. No. 12-1, Ex. A); see also Rios v. Friendly Hills Bank, No.
17 CV 17-04582 BRO (JPR), 2017 WL 3530348, at *4 (C.D. Cal. Aug. 16, 2017)
18 (“Because the Plaintiff only asserts a state-law cause of action and seeks only state-
19 law remedies, the Court finds that the Plaintiff’s claim does not “arise under” federal
20 law.”); Thurston v. Chino Commercial Bank, No. CV 17-01078 BRO (JCx), 2017
21 WL 3224681, at *4 (C.D. Cal. July 27, 2017) (same); Rios v. CWGS Enterprises,
22 LLC, No. CV 17-03614 RSWLAFMx, 2017 WL 3449052, at *3 (C.D. Cal. Aug. 11,
23 2017) (“It is clear that Plaintiff did not directly allege a federal cause of action and
24 federal law does not create the cause of action in the instant case. Therefore, federal
25 question jurisdiction is not appropriate on this basis.”); Cohen v. Ralphs Grocery
26 Co., No. CV 13-01728 GAF (JEMx), 2013 WL 1303825, at *2 (C.D. Cal. Mar. 26,
27 2013) (finding the claim did not “arise under” federal law where the plaintiff alleged
28 a single cause of action pursuant to a violation of the Unruh Act, even where the

                                               5
                                PLAINTIFF’S REPLY TO OPPOSITION
 1 plaintiff alleged a violation of the ADA as a theory for proving the Unruh Act
 2 violation); Mason v. El Torito, No. CV 12-07934 GAF (VBKx), slip op. at 3 [ECF
 3 #11] (C.D. Cal. Oct. 15, 2012) (“That Plaintiff mentioned the violation of a federal
 4 statute in his Complaint does not transform this suit into a federal question case.”)
 5 (citing Carpenter v. Raintree Realty, LLC, No. CV 11–06798–RGK (MRWx), 2012
 6 WL 2579179, at *2 (C.D. Cal. July 2, 2012) (“The mere fact that the Unruh Act
 7 incorporates violations of the ADA does not give this Court federal question
 8 jurisdiction over Plaintiff’s state law claim.”) (Thurston v. Container Store, Inc.,
 9 2017 WL 658806 (C.D. Cal., Feb. 16, 2017); Thurston v. Omni Hotels Management
10 Corporation, 5:16-cv-02596- TJH-KK at Dkt. 15 (C.D. Cal., May 19, 2017) (Dkt.
11 No. 12-1, Ex. B).
12 IV.    The Lack of a Nexus Requirement Under the Unruh Act Supports
13        Remand
14        Defendant fails to acknowledge that, unlike the ADA, the Unruh Act does not
15 require a nexus between physical “business establishments” and their services,
16 which clearly supports remand. Natl. Fedn. of Blind v. Target Corp., 582 F. Supp. 2d
17 1185 (N.D. Cal. 2007) illustrates this argument:
18        "The statutory text [of the Unruh Act] is not susceptible to the limited
19        construction that the Ninth Circuit has placed on the ADA. Weyer, 198
20        F.3d at 1114 (9th Cir.2000). In its 1959 amendments to the Unruh Act, the
21        California legislature eliminated the list of physical places contained in
22        the Act and replaced it with the reference to “all business establishments
23        of every kind whatsoever.” Warfield v. Peninsula Golf & Country Club, 10
24        Cal.4th 594, 618, 42 Cal.Rptr.2d 50, 896 P.2d 776 (1995) (discussing 1959
25        amendments to the Unruh Act); Gardner v. Vic Tanny Compton, Inc., 182
26        Cal.App.2d 506, 512, 6 Cal. Rptr. 490 (1960) (describing interpretation of
27        previous statutory language limiting Unruh Act to “all other places”). By
28        contrast, the California Supreme Court has read the relevant language of

                                             6
                              PLAINTIFF’S REPLY TO OPPOSITION
 1        the Unruh Act to the broadest extent possible: “the word ‘establishment,’
 2        as broadly defined, includes not only a fixed location ... but also a
 3        permanent ‘commercial force or organization.’ ” O'Connor v. Village
 4        Green Owners Ass'n, 33 Cal.3d 790, 795, 191 Cal. Rptr. 320, 662 P.2d 427
 5        (1983). In its most recent amendments to the Unruh Act, the legislature made
 6        a specific finding expressing its support for the expansive construction in
 7        O'Connor. See Cal. Civ. Code. § 51, Historical Notes–Historical and Statutory
 8        Notes (“It is the intent of the Legislature that the amendments made to the
 9        Unruh Civil Rights Act by this act do not affect the California Supreme
10        Court's rulings in [Marina Point ] and [O'Connor ].”). Indeed, one federal
11        district has recently construed the term “business establishment” to include an
12        exclusively internet-based adoption agency. Butler v. Adoption Media, LLC,
13        486 F.Supp.2d 1022, 1054 (N.D. Cal.2007) (Hamilton, J.). In that case, the
14        plaintiffs alleged that the website’s refusal to offer same-sex domestic partners
15        the adoption-related services on the same terms and conditions offered
16        married couples, violated the Unruh Act. None of these cases restrict the
17        applicability of the Unruh Act in the same way as the ADA; imposing a
18        nexus requirement on the class definition for the California subclass is,
19        therefore, not necessary."
20 Target Corp., 582 F. Supp. 2d at 1197. The foregoing decision did not hold that
21 there is no nexus requirement under the Unruh Act only where intentional
22 discrimination is alleged. Instead it recognized more broadly that the Unruh Act
23 does not support a nexus requirement – period. Further, its holding that
24 individualized determinations of discrimination were not required for class
25 certification further supports the interpretation that the no nexus requirement for the
26 Unruh Act applies irrespective of an allegation of intentional discrimination.
27        Further, the Court in Butler v. Adoption Media, LLC, 486 F. Supp. 2d 1022
28 (N.D. Cal. 2007) at 1056 specifically held: “The court is not persuaded by

                                              7
                               PLAINTIFF’S REPLY TO OPPOSITION
 1 defendants’ claim that [the website] is not a “business establishment.” As described
 2 in Plaintiff's Complaint, the hotel and the website it offers to the public plainly
 3 constitute a business establishment as defined under California law. See Isbister, 40
 4 Cal.3d at 78– 79, 219 Cal.Rptr. 150, 707 P.2d 212 (in enacting the Unruh Act, the
 5 Legislature intended that “business establishments” be interpreted in the broadest
 6 sense reasonably possible).” The Butler court also did not make its holding
 7 dependent upon an allegation or finding of intentional discrimination under the
 8 Unruh Act.
 9        Based on the foregoing, Plaintiff’s allegations and relief requests based on the
10 definition of “business establishment” under Unruh, without a nexus to a place of
11 public accommodation as required under the ADA in Ninth Circuit courts, further
12 supports remand of this case to the Superior Court.
13 V.     Plaintiff's Request for Fees is Well-Supported
14        Where removal was improper, the court may award attorneys’ fees incurred in
15 seeking remand to the proper court. 28 U.S.C. § 1447(c) (“An order remanding the
16 case may require payment of just costs and any actual expenses, including attorney
17 fees, incurred as a result of the removal.”) The Supreme Court held that “the
18 standard for awarding fees should turn on the reasonableness of the removal.”
19 Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). As the Court put it,
20 “[a]bsent unusual circumstances, courts may award attorney’s fees [] where the
21 removing party lacked an objectively reasonable basis for seeking removal.” Id.;
22 Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062, 1065 (9th Cir. 2008).
23        As stated, in Plaintiff's Motion, Defendant's removal is inherently
24 unreasonable because this is a common, and often unsuccessful, tactic employed by
25 Counsel for Defendant with the primary goal of causing expense and delay - an
26 allegation Defendant does not address. See FN 1. Also, Plaintiff's refusal to respond
27 to Defendant's attempt to place and unreasonable condition on a stipulation to
28 remand hardly excuses the unreasonableness of the removal.

                                              8
                               PLAINTIFF’S REPLY TO OPPOSITION
 1 VI.    Conclusion
 2        For the reasons set forth herein, and in light of the Ninth Circuit’s mandate
 3 that “the court resolves all ambiguity in favor of remand to the state court”, Plaintiff
 4 respectfully requests that the Court remand this action to the Superior Court of
 5 California for the County of San Diego, award Plaintiff’s attorneys’ fees in the
 6 amount of $2,325, and grant such further and other relief as the Court deems
 7 appropriate. Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009).
 8
 9
10
11 DATED: September 16, 2019            Respectfully submitted,
                                        MANNING LAW APC
12
13
                                        By: /s/ Joseph R. Manning, Jr.
14                                            Joseph R. Manning, Jr.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              9
                               PLAINTIFF’S REPLY TO OPPOSITION
